Citation Nr: 0909854	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right thumb 
disorder.

3.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March to July 1976 and from March 1985 to June 2005.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Philadelphia 
RO.  In January 2009, a Travel Board hearing was held before 
the undersigned; a transcript of this hearing is associated 
with the claims file.  

The matter of service connection for a right elbow disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if any 
action on his part is required.


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification in writing from 
the Veteran of his intent to withdraw his appeal in the 
matters of service connection for bilateral hearing loss and 
a right thumb disability; there is no question of fact or law 
in these matters remaining before the Board.


CONCLUSIONS OF LAW

1.  The Veteran has withdrawn his appeal seeking service 
connection for bilateral hearing loss; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).

2.  The Veteran has withdrawn his appeal seeking service 
connection for a right thumb disorder; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  As the appellant had expressed intent to 
withdraw his appeal in these matters, discussion of the 
impact of the VCAA in the matters is not necessary.

II. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In January 2009, the Board received a statement from the 
Veteran expressing his desire to withdraw his appeals seeking 
service connection for bilateral hearing loss and a right 
thumb disorder.  Accordingly, the Board does not have 
jurisdiction to consider an appeal in the matters, and the 
appeal must be dismissed.


ORDER

The appeal seeking service connection for bilateral hearing 
loss is dismissed.

The appeal seeking service connection for a right thumb 
disorder is dismissed.
REMAND

The Veteran contends he has a right elbow disorder that was 
incurred in service.  His claim of service connection was 
denied because a pre-discharge examination (in February 2005) 
found no evidence of elbow epicondylitis.  Notably, there 
(obviously, as the Veteran was still on active duty) was no 
claims file available for review.  His service treatment 
records (STRs) show that in early 2001 there were assessments 
of right elbow cubital tunnel syndrome and epicondylitis.  A 
referral to orthopedics in June 2001 notes an impression of 
chronic right lateral epicondylitis.  

Postservice records include a September 2005 VA record noting 
that the Veteran had right hand pain and numbness with pain 
that radiated to the elbow area; carpal tunnel syndrome was 
suspected.  October 2005 records note the Veteran was having 
problems with his right hand, and that right elbow X-rays 
were recommended; he did not follow through.  An April 2006 
record shows diagnoses of mild carpal tunnel syndrome and 
mild cubital tunnel syndrome.

The present record leaves uncertain whether the Veteran has a 
chronic right elbow disability and, if so, its etiology.  A 
contemporaneous examination to resolve such questions is 
necessary..  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine whether he has a chronic right 
elbow disability and, if so, its likely 
etiology.  The Veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  Based on review of the record 
and examination of the Veteran, the 
examining physician should provide an 
opinion that responds to the following:

(a) Does the Veteran have a chronic right 
elbow disability?  

(b) If the response to (a) is yes, what 
is (are) the correct diagnosis(es) for 
such disability, and  is it at least as 
likely as not (a 50 percent or better 
probability) that such disability is 
related to the Veteran's service, and 
specifically to the complaints noted 
therein.  Regarding those complaints, the 
examiner is asked to comment specifically 
on the assessments in service, i.e., 
whether they represented diagnoses of 
chronic disability in service, or merely 
reflected acute and transitory complaints 
that have resolved.  

The examiner is asked to explain the 
rationale for all opinions given, and to 
cite to any clinical findings that 
support he opinions. 

2.  The RO should re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


